  Case
    Case
       6:20-cv-00027-NKM-RSB
          6:18-cv-00002-NKM-RSBDocument
                                 Document
                                        70-4
                                          1 Filed
                                             Filed 01/08/18
                                                   09/07/21 Page
                                                            Page 11 of
                                                                    of 77 Pageid#:
                                                                          Pageid#: 1634


ProSe1 ev.12/16)Com laintforaCivilCase
                                                                                                       S oFnc: u s psu
                                                                                                       AT t.           cotyjqy
                                  U NITED STATESD ISTRICT C OURT                                          YNF
                                                                                                            cIL
                                                                                                              HED
                                                                                                               ay
                                                                                                                'y'ata
                                                              orthe                                    JA< û3 2gîg
                                               westemoistrictofvirginia Ur
                                                                         -.         .              JvLl
                                                                                                 sy'
                                                                                                   ;      .,  a sx cuuajl
                                                     Lynchburg Division                                 DEPIJTYCLSRX

                  Jason Dean Hadm an
                                                                      casexo. :'
                                                                               .1: cvoooac
                Ki
                 m berly Dawn Hadman                                               (tobeslledinbytheClerk'
                                                                                                         sO' ccal
                        Plainttfflv
                                  s
                                  ,
                                  I
(Writethefullnameofeachplaintt whoisflingthiscomplaint.               JUI'
                                                                         YTrial:(checktmy IS
                                                                                           Z Yes IS NO
F//lenamesofalltheplaintej-cannotAtf?lthespaceabove,
pleasewrite ''
             seeattached'
                        'inthespaceandattachan additional
pagewiththefulllistofnames.
                          )
                            -
                             V-



               Bonicha ''Bonnie'
                               'Dellinger

                       Defendantls)
F ritethefullnameofeachdefendantwàoisbeingsued.Jflàc
namesofallf/ledefendantscfmatlf/finthespaceabove,please
wrffc ''
       seeattached''fathespaceandattachan additionalpage
withtltefulllistofnames)


                                         CO M PLM NT FOR A CIW L CASE

1.      ThePartiesto ThisComplaint
        A.       ThePlaintiffts)
                 Providetheinform atipn below foreach plaintiffnamed in thecomplaint. Attach additionalpagesif
                 needed.
                           N am e                          Jason Dean Hartman
                           StreetAddress                   203 ManorDrive
                           City and County                 Forest         Bedford County                       s
                                                                                                                   ee w. cu2
                           Stateand Zip Code               Virginia       24551
                           TelephoneNtlmber                434-942-6249
                           E-mailAddress                   jasonkimz4z7@ outlook.com

        B.       TheDefendantts)
                 Providetheinformation below foreach defendantnamed in the complaint, whetherthedefendantisan
                 individual,agovem m entagency,an organization,ora corporation. Foran individualdefendant,
                 includetheperson'sjob ortitle(fknown).Attachadditionalpagesifneeded.

                                                                                                                     Pagelof 5
  Case
    Case
       6:20-cv-00027-NKM-RSB
          6:18-cv-00002-NKM-RSBDocument
                                 Document
                                        70-4
                                          1 Filed
                                             Filed 01/08/18
                                                   09/07/21 Page
                                                            Page 22 of
                                                                    of 77 Pageid#:
                                                                          Pageid#: 2635


ProSe1(Rev.12/16)ComplaintforaCivilCase


                                    U NITED STATES D ISTRICT COURT
                                                             forthe
                                               westernDistrictofVirginia U
                                                                         (
                                                                         v
                                                                         -
                                                     LplchburgDivision

                 Jason Dean Hartm an
                                                                      CaseNo.
                Kimberly Dawn Hartman                                               (tobejllledinbytheClerk'
                                                                                                           sO' ce)
                            Plaintlxs)
('Frffcthefullnameofeachplaint# whoishling thiscomplaint.
F' f/lenamesofallf/lerltzfzm.
                            V.icannotstinthespaceabove,               JUTyTrial:(checkone) S7 Yes S No
pleasewrite fâ'
              eeattached''in thespaceandattachanadditional
pagewiththefulllistofnames)
                           -   V-


              Boni
                 cha 'Bonnie''Dellinger


                      Defendant(s)
F ritethefullnameofeachdefendantwhoisbeingsued.Ffàc
namesofallfàedefendantscfmnsf-/lfinthespaceabove,please
write ''
       -
       çecattached''inthespaceandattachanadditionalpage
withtlwfulllistofnames.
                      )


                                          CO M PLAINT FOR A CIVIL CASE

1.      ThePartiesto ThisComplaint
        A.       ThePlaintiffts)
                 Providetheinformation below foreach plaintiffnamed in thecomplaint. Attach additionalpagesif
                 needed.
                        Nam e                      Kimberîy Dawn Hartman
                          SkeetAddress                    203 ManorDri
                                                                     ve
                          City and Cotmty                 Forest      Bedford County
                          State andZip Code               VA.      24551
                          TelephoneNtlmber                434-942-6249
                          E-mailAddress                   jasonkimz4z7@ outlookccom
                                                                                -




        B.      TheDefendantls)
                Providetlleinform ation below foreach defendantnamedin thecomplaint, whetherthe defendantisan
                individual,agovernm entagency,an organization, ora corporation. Foran individualdefendant,
                includetheperson'sjobortitle(fknown).Attachadditionalpagesifneeded.

                                                                                                                     Page lof 5
  Case
    Case
       6:20-cv-00027-NKM-RSB
          6:18-cv-00002-NKM-RSBDocument
                                 Document
                                        70-4
                                          1 Filed
                                             Filed 01/08/18
                                                   09/07/21 Page
                                                            Page 33 of
                                                                    of 77 Pageid#:
                                                                          Pageid#: 3636


ProSe1(Rev.12/16)ComplaintforaCivilCase

                 DefendantN o.1
                          Nam e                    Bonicha 'Bonnie'
                                                                  'Dellinger
                          Job orTitle(lfknown)
                          StreetAddress            429 Collington Drive
                          City andColm ty          Lynchburg        CampbellCounty
                          State and Zip Code       Virginia       24502
                          TelephoneNumber          434-944-6061
                          E-m ailAddress(êknown)   bonniedellinger@ yahoo.com

                 DefendantN o.2
                          N ame
                          Job orTitle ofknown)
                          StreetAddress
                          City and Cotmty
                          Stateand Zip Code
                          TelephoneNllmber
                          E-m ailAddress(êknown)

                 DefendantNo.3
                          Name
                          Job orTitledfknown)
                          StreetAddress
                          City andCounty
                          State and Zip Code
                          TelephoneNllmber
                          E-m ailAddress(çknown)

                 DefendantNo.4
                          Name
                          Job orTitle (çknown)
                          SkeetAddress
                          City andCounty
                          State and Zip Code
                          TelephoneNllmber
                          E-m ailAddress(kknown)


                                                                                     Page2of 5
  Case
    Case
       6:20-cv-00027-NKM-RSB
          6:18-cv-00002-NKM-RSBDocument
                                 Document
                                        70-4
                                          1 Filed
                                             Filed 01/08/18
                                                   09/07/21 Page
                                                            Page 44 of
                                                                    of 77 Pageid#:
                                                                          Pageid#: 4637


ProSe1mev.12/16)ComplaintforaCivilCase

II.     Basisfer Jurisdiction

        Federalcourtsarecourtsoflirnitedjurisdiction(limitedpower).Generally,onlytwo typesofcasescanbe
        heard in federalcourt:casesinvolving afederalquestion and casesinvolving diversity ofcitizenship ofthe
        parties.Under28U.S.C.j 1331,acasearisingundertheUnited StatesConstihdion orfederallawsortreaties
        isafederalquestioncase.Under28U.S.C.j 1332,acaseinwhichacitizenofoneStatesuesacitizenof
        anotherStateornation and theam ountatstakeism orethan $75,000 isadiversity ofcitizenship case. In a
        diversity ofcitizenship case,no defendantm ay bea citizen ofthesame State asany plaintiff.

        W hatisthebasisforfederalcourtjurisdiction? (checkallthatappb)
               7 Federalquestion                          Diversity ofcitizenship


        Fillouttheparagraphsinthissection thatapply tothiscase.

        A.       IftheBasisforJurisdictionIsaFederalQuestion
                 Listthespecific federalstatutes,federaltreaties,and/orprovisionsoftheUnited StatesConstimtion that
                 are atissuein thiscase.
                  Defendantviolated FrankDodd-Act,sellerfinancing section in September2015.ThisActrequires
                 specificpenaltiestotaling morethan$75,000forviol
                                                                ations.Thedefenfantthreatenedplanti;viaemail,
                 made derogatol/demeaning/accusatol statements aboutplanti  ffs.Defendantsold plantils property
                 withoutdisclosi
                               ng as-is,resulting in severewaterdamage thatwas a slow pipe IeakIong before plantiffs
                  boughtproperty.Propertydamages$13,000,Asking$100,000total($26,500 isforgivenessof
                  mnrtgngn).
        B.       IftheBasisforJurisdiction IsDiversity ofCitizenship

                         ThePlaintiffts)
                                  Iftheplaintiffisan individual
                                  Theplaintiff, (name) Jason Dean Hartman                            ,isa citizen ofthe
                                  State of(name) Virginia                                  .

                         b.       Iftheplaintiffisa corporation
                                  Theplaintiff, (name)                                               ,isincorporated
                                  tmderthe lawsoftheStateof(name)                                                      ,
                                  and hasitsprincipalplaceofbusinessin the Stateof(name)


                         (Ifmorethanoneplaintt isnamedf?ithecomplaint,attachanadditionalpageproviding the
                         samel'nformationforeachadditionalplaintl
                                                                y)
                         TheDefendr tts)
                                  Ifthe defendantisan individual
                                  Thedefendant, (name) Bonicha ''
                                                                Bonnie''Dellinger                ,isacitizen of
                                  theStateof(name) Virginia                                    .Orisa citizen of
                                  (foreignnation)

                                                                                                               Page3of5
  Case
    Case
       6:20-cv-00027-NKM-RSB
          6:18-cv-00002-NKM-RSBDocument
                                 Document
                                        70-4
                                          1 Filed
                                             Filed 01/08/18
                                                   09/07/21 Page
                                                            Page 55 of
                                                                    of 77 Pageid#:
                                                                          Pageid#: 5638


ProSe1(Rev.12/16)ComplaintforaCivilCase

II.     BasisforJurisdiction

        Federalcourtsarecourtsoflimitedjurisdiction(limitedpower).Generally,onlytwotypesofcasescanbe
        heard in federalcourt:casesinvolving afederalquestion and casesinvolving diversity ofcitizenship ofthe
        parties.Under28U.S.C.j 1331,acasearisingmzdertheUnitedStatesConstitutionorfederallawsortreaties
        isafederalquestion case.Under28U.S.C.j 1332,acaseinwhichacitizenofoneStatesuesacitizenof
        anotherStateornationandtheamountatstakeismorethan$75,000isadiversityofcitizenship case.Ina
        diversity ofcitizenship case,no defendantm ay bea citizen ofthe same State asany plaintiff.

        W hatisthebasisforfederalcourtjurisdiction? (checkallthatapply)
               7 Federalquestion                           Diversity ofcitizenship


        Fillouttheparagraphsin thissection thatapply to thiscase.

                 IftheBasisforJurisdiction IsaFederalQuestion
                 Listthespecific federalstatutes,federaltreaties,and/orprovisionsoftheUnited StatesConstitution that
                 are atissuein thiscase.
                  Defendantviolated Frank Dodd-Act,sellerfinancing secti on in September2015.This Actrequires
                  specificpenaltiestotalingmorethan$75,000forviolations.Thedefenfantthreatenedplantiffviaemail,
                  made derogatol/demeaning/accusatol statements aboutplanti ls.Defendantsold plantiffsproperty
                  withoutdi
                          sclosing as-is,resul
                                             ting in severewaterdamage thatwasa slow pipe Ieak Iong before planti
                                                                                                                ffs
                  boughtproperty.Propedydamages$13,000,Asking$100,000total($26,500isforgivenessof
                  m nrtq  r!n)
                       . n.

         B.      IftheBasisforJurisdiction IsDiversity ofCitizenship

                          ThePlahtiffts)
                                   Iftheplaintiffisan individual
                                   Theplaintiff, (name) Kimberly Dawn Hadman                          ,isacitizen ofthe
                                   Stateof(name) Virginia                                  .

                          b.       Iftheplaintiffisa corporation
                                   Theplaintiff, (name)                                               ,isincop orated
                                   tmderthelawsoftheSGteof(name)                                                        ,
                                   and hasitsprincipalplaceofbusinessin theStateof(name)


                          (Ifmorethan oneplaint# isnamed in thecomplaint,attachanadditionalpageproviding the
                          sameinformationforeachadditionalplainhy)
                 2.       TheDefendantts)
                                   Ifthedefendantisan individual
                                   The defendant, (name) Bonicha ''Bonnie'
                                                                         'Dellinger                   ,isacitizen of
                                   theStateof(name) Virginia                                   . Orisa citizen of
                                   (foreignnation)                                    .

                                                                                                                Page3of5
  Case
    Case
       6:20-cv-00027-NKM-RSB
          6:18-cv-00002-NKM-RSBDocument
                                 Document
                                        70-4
                                          1 Filed
                                             Filed 01/08/18
                                                   09/07/21 Page
                                                            Page 66 of
                                                                    of 77 Pageid#:
                                                                          Pageid#: 6639


ProSe1(Rev.12/16)ComplaintforaCivilCase


                          b.      Ifthedefendantisacorporation
                                  Thedefendant, (name)                                          ,isincorporated under
                                   thelawsoftheStateof(name)                                              ,and hasits
                                   principalplace ofbusinessinthe Stateof(name)                                         .
                                   Orisincomoratedtmderthelawsof(foreignnation)                                         ,
                                   andhasitsprincipalplaceofbusinessin (name)

                          (Ifmorethanonedefendantisnamedinthecomplaint,attachanaddidonalpageproviding the
                          samel'
                               nformationforeachadditionaldefendant)
                          I'
                           heAmountin Controversy

                          Thenmountin controversy-theam otm ttheplaintiffclaimsthe defendantowesorthenm ountat
                          stake-ismorethan $75,000,notcountinginterestand costsofcourt,because (explain):
                           Defendantviolatedthe Frank-Dodd Act,sellerfinancing section in September2015.This Act
                           requiresspeci
                                       ficpenaltiestotalingfarmorethan$75,000forvi
                                                                                 olati
                                                                                     ons.Thedefendantviolated
                           the fairIending actby threatening plantiffvia emails.Defendantsold plantiffpropertywithout
                           disclosing itwas as-is,severewaterdamage occured asa resultofa slow Ieakstarting before
                           planti
                                l purchased.Damagestotal$13,000,$26,500forgivenessofremainderofmodgage

IH.      Statem entofClaim

        W rite ashortandplain statementoftheclaim . Do notm akelegalarguments. Suteasbriefly aspossiblethe
        factsshowing thateachplaintiffisentitled to the dam agesorotherreliefsought. Statehow each defendantwas
        hw olved and whateach defendantdid thatcaused theplaintiffhann orviolated theplaintifl'srights,including
        the datesand placesofthatinvolvem entorconduct.Ifmorethan oneclaim isasserted,nllmbereach claim and
        m itea shortandplain statem entofeach claim in aseparateparagraph.Attach additionalpagesifneeded.
        1.Defendantviolated Frank-Dodd Act,sellerfinancing section in September2015.Interestrate did notmatchthe
        indexatthetime(itexceededit)andi
                                       twasnegotiable(notfixedasIaw states).
        2.The financing termswere Iimi
                                     ted to 2.5 years,not5asthe Frank-Dodd Iaw states.Longerfinancing terms
        were asked forand denied.This has made payments nearimpossible to make.
        3.Plantiffhas paid defendant$63,000 in 24 months.Each time pl
                                                                    antiffhad to be a week I
                                                                                           ate ormake one
        paymenta month,defendantagreed.Inrecentmonths,defendanthasvi      olated Iending acts bythreatening
        planti
             ffvia email,making derogatory and demeaning statements aboutplanti
                                                                              ffs,and refusing to reimbursewater
                 from-a'sl          urin         oru lantin ouqhtmroM vrf-ontract'di                ,'.
W .      Relief

         Svtebriefly and precisely whatdamagesorotherrelieftheplaintiffasksthecourtto order.Do notmakelegal
         arguments.Includeany basisforclaim ing thatthewrongsalleged arecontinuing atthepresentthne.Include
         theam otmtsofany actualdam agesclaim ed forthe actsalleged and thebasisfortheseamotmts.Include any
         punitive orexemplary damagesclaimed,theamotmts,and the reasonsyou claim you are entitled to actualor
         punitive money dam ages.
        Reliefsoughtis$ 100,000.Defendantviolatedthe Frank-DoddActsellerfinancingwhichcarriesapenaltyofup
        to$5,000/dayor$1,000,000total.Plantiffisseekingreimbursementforextensivewaterdamagesdoneto
        propertyfrom a slow Ieakin the condothatplanti
                                                     ffswere nevertold aboutwhen purchasing.Puniti
                                                                                                 ve damages
        are being soughtforthethreatening,deragatory,and demeaning statements made bythe defendantto the
        plantiffs,causing undue distress.


                                                                                                               Page4of5
       Case
         Case
            6:20-cv-00027-NKM-RSB
               6:18-cv-00002-NKM-RSBDocument
                                      Document
                                             70-4
                                               1 Filed
                                                  Filed 01/08/18
                                                        09/07/21 Page
                                                                 Page 77 of
                                                                         of 77 Pageid#:
                                                                               Pageid#: 7640




    ProSe1eev.12/16)ComplaintforacivllCase




    V.      Certitk ation aRd Closiug

            UnderFederalRuleofCivilPm cedurc 1l,by signing below,1certify to thebestofmy u owledge,information,
            andbeliefthattllisçomplaint:(l)isnotbeingpr- ntedforanimproperpupose,suchastohnmts,cause
            lmnecessarydelay,orneedlessly increasethecostofIiugation;(2)issupportedbyexistinglaw orbya
            nonfrivolousargumentforextending,modifyinp orreversingexistinglaw;(3)thefactualcontenuonshave
            cviden*atysupN rtor,ifspqifkallysoidentisedvwilllikelybaveevidentiae supportaoerareasonable
            oppora ity forfue erinvœ gationordiscovea ;and(4)thecomplaintothelwisecompliesw1t11the
            requirementsofRule l1.

            A.       F@rPartiesW ithoutan Attorney

                     lagree toprovidethe Clerk'sOm ce with any changu to my addr- swhere case-related papersmay be
                     servtd.Iunderstand t1:% m y failure to keep acux taddresson file w1t11tlw Clerk'sOo ce may Tesult
                     in thedismissalofmy case.

                     Dateofsiggng:             (11/08/2:18                  '
                                               e.                                 . '*
                                                                                   i
                                                                                   ,r
                                                                                   z                          .' .
                                                                                                              J

                     SigllatufcOfPlaintiF                 -                       /
                     Printed Nam eofPlaine          J   n Dea Hae an K mbe:y Dawn HaA an

            B.       F@x'Attorneys

                     Dateofsigmn
                               ' g:

                     SignatureofAttom ey
                     Printed NameofAttom ey
                     BarNumber
                     NameofLaw Firm
                     Stred Address
                     StateandZip Code
                     TelephoneN umber
                     E-mailAddress

u
